ACCEPTED
                                                                                03-15-00209-CR
                                                                                        5586453
                                                                     THIRD COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                            6/8/2015 3:06:13 PM
                                                                              JEFFREY D. KYLE
                                                                                         CLERK
                                 IN THE
                         THIRD COURT OF APPEALS
                                OF TEXAS                     FILED IN
                                                      3rd COURT OF APPEALS
                                                          AUSTIN, TEXAS
DEANDRE DWIGHT JOSEPH                  §              6/8/2015 3:06:13 PM
                                       §                JEFFREY D. KYLE
V.                                     § CAUSE                Clerk
                                                 NUMBER 03-15-00209-CR
                                       §
THE STATE OF TEXAS                     §


          APPELLANT’S MOTION TO SUBSTITUTE COUNSEL

TO THE HONORABLE THIRD COURT OF APPEALS:

      Deandre Dwight Joseph moves to withdraw Eric McDonald and substitute

Randy Schaffer as counsel on appeal.


                                        Respectfully submitted,

                                        /s/ Randy Schaffer
                                        State Bar No. 17724500

APPROVED:*                              1301 McKinney, Suite 3100
                                        Houston, Texas 77010
/s/ Eric McDonald                       (713) 951-9555
Eric McDonald                           (713) 951-9854 (facsimile)
State Bar No. 00792684                  noguilt@swbell.net

2303 R.R. 620 South, Ste 135-443        Attorney for Appellant
Austin, Texas 78734                     DEANDRE DWIGHT JOSEPH
(512) 294-5665
emcdonald@yahoo.com

*signed by permission
                        CERTIFICATE OF SERVICE

      I served a copy of this document on the following persons by United States

Mail, postage prepaid, on June 8, 2015:

         1) Rosemary Lehmberg
            District Attorney
            Travis County Courthouse
            P.O. Box 1748
            Austin, Texas 78767

         2) Eric McDonald
            2303 R.R. 620 South, Ste 135-443
            Austin, Texas 78734

         3) Deandre Joseph (via certified mail)
            Inmate Number 1989213
            Middleton Unit
            13055 FM 3522
            Abilene, Texas 79601


                                                  /s/ Randy Schaffer




                                          2